UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7220


KENNETH A. WHITE,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK; BANK OF AMERICA/COUNTRYWIDE             MORTGAGE
PAYMENT PROCESSING; DOUGLAS PUNCHAK,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield.     Irene C. Berger,
District Judge. (1:13-cv-24248)


Submitted:   February 20, 2015             Decided:   February 25, 2015


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth A. White, Appellant Pro Se. Matthew Douglas Patterson,
NELSON MULLINS RILEY & SCARBOROUGH, LLP, Columbia, South
Carolina; Andrew Boyd Bowman, Kelli A. Burns, MCGUIREWOODS, LLP,
Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth   A.    White    appeals      the    district    court’s       order

accepting     the     recommendation    of    the    magistrate       judge     and

dismissing his civil action alleging violations of the Fair Debt

Collection Practices Act and the Truth In Lending Act.                    We have

reviewed the record and the parties’ arguments on appeal and

find   no   reversible     error.      Accordingly,     we     affirm    for    the

reasons stated by the district court.                 White v. Wells Fargo

Bank, No. 1:13-cv-24248 (S.D. W. Va. Aug. 7, 2014).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials     before    this     court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        2